 USDC IN/ND case 3:21-cv-00567-JD-MGG document 4 filed 09/01/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 HAKEEM HALAJAWON ROSE,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-567-JD-MGG

 STEPHEN ROGER KITTS, II,

               Defendant.

                                 OPINION AND ORDER

       Hakeem Halajawon Rose, a prisoner without a lawyer, filed a complaint against

the state court judge presiding over his criminal trial, alleging his bond is unreasonable.

ECF 1. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Rose alleges that the state court set a bond of $50,000 cash only, with no surety.

The judge then denied his motion for a bond reduction for impermissible reasons,

saying that “based off [Rose’s] families history, [he] knows whats going on.” ECF 1 at 2.

Rose asserts that his cousin is one of his co-defendants, and he received a $50,000 bond

with a 10% surety, allowing him to post bond. Moreover, he asserts that another
 USDC IN/ND case 3:21-cv-00567-JD-MGG document 4 filed 09/01/21 page 2 of 4


criminal defendant who has more serious charges and is more of a flight risk was able

to post a surety and be released on bond. Rose asks this court to order the state court to

grant him a surety bond.

       This case cannot proceed. First, Rose may not sue the judge under 42 U.S.C.

§ 1983 for money damages for acts taken in a judicial capacity. A judge has absolute

immunity for any actions done in the course of a judicial proceeding. See Pierson v. Ray,

386 U.S. 547, 553-54 (1967) (noting long history of “immunity of judges from liability for

damages for acts committed within their judicial jurisdiction”). The bond hearing is part

of the judicial phase of the criminal process and therefore the judge cannot be sued for

events stemming from the hearing, even if erroneous. See Cannon v. Newport, 850 F.3d

303, 307 (7th Cir. 2017) (“[Plaintiff’s] claim that the judge set excessive bail in violation

of the Eighth Amendment also fails, because the defendants whom he sued are entitled

to immunity, having acted either as lawyers for the state or in a judicial capacity.”). “A

judge will not be deprived of immunity because the action he took was in error, was

done maliciously, or was in excess of his authority; rather, he will be subject to liability

only when he has acted in the clear absence of all jurisdiction.” Stump v. Sparkman, 435

U.S. 349, 359 (1978). Therefore, a claim for money damages against the judge cannot

proceed.

       As for the injunctive relief that Rose seeks, to the extent he is attempting to

obtain release from custody, he cannot do so in this action. Instead, his sole remedy lies

in habeas corpus. 28 U.S.C. § 2241; see also Preiser v. Rodriguez, 411 U.S. 475, 488 (1973)

(habeas corpus is the exclusive civil remedy for a state prisoner seeking to challenge the


                                               2
 USDC IN/ND case 3:21-cv-00567-JD-MGG document 4 filed 09/01/21 page 3 of 4


fact or duration of his custody, and such relief cannot be pursued under 42 U.S.C.

§ 1983). “[I]f a prisoner claims to be entitled to probation or bond or parole, his proper

route is habeas corpus, even though he is seeking something less than complete

freedom.” Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991); see also Jackson v. Clements,

796 F.3d 841, 843 (7th Cir. 2015) (“The appropriate vehicle for a state pre-trial detainee

to challenge his detention is § 2241.”). In general, however, federal courts abstain from

interfering in state court criminal proceedings as long as the state court provides an

adequate opportunity to raise the federal claims and “no exceptional circumstances

exist that would make abstention inappropriate.” Stroman Realty, Inc. v. Martinez, 505

F.3d 658, 662 (7th Cir. 2007) (citing Younger v. Harris, 401 U.S. 37, 43 (1971)). “Although

federal district courts have jurisdiction over pretrial habeas petitions, they grant such

relief only sparingly.” Blanck v. Waukesha Cnty., 48 F. Supp. 2d 859, 860 (E.D. Wis. 1999)

(citing Neville v. Cavanaugh, 611 F.2d 673, 675 (7th Cir. 1979)). Rose will never be able to

receive the relief that he wants in a civil lawsuit under § 1983.

       “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish

v. United States, 898 F.3d 726, 738 (7th Cir. 2018). However, “courts have broad

discretion to deny leave to amend where . . . the amendment would be futile.” Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009). For the reasons previously

explained, such is the case here.




                                              3
 USDC IN/ND case 3:21-cv-00567-JD-MGG document 4 filed 09/01/21 page 4 of 4


       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

it fails to state a claim upon which relief may be granted. The clerk is DIRECTED to

close the case.

       SO ORDERED on September 1, 2021


                                               /s/JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
